Notice of Pre-AIA ; AIA  Status
The present application, filed on; after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified; improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by,; would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c); 1.321(d) may be used to overcome an actual; provisional rejection based on nonstatutory double patenting provided the reference application; patent either is shown to be commonly owned with the examined application,; claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25,; PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant Application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 1-20 of U.S. Patent No. 10,810,418 and US patent 10,102,423, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because every feature/element of the claims of the instant Application is recited in claims of the patent. Since the word “comprising” in the instant Application does not preclude further limitations of the claims of the patent, the claims of the instant Application would be obvious in view of claims of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication,; in public use, on sale,; otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 10-13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2001/0042245 A1 to IWAMURA.
Regarding claim 1, IWAMURA discloses a method (Para [0009], wherein a remote controlling method for an electronic appliance according to the invention includes the steps of visually displaying on a display screen), comprising: accessing, by one; more processors (Fig. 1, CPU 16), a video stream (Para [0007], wherein the motion detector circuit includes a video camera and calculates a motion vector of each macro block between two adjacent video frames in a video output signal from the video camera.); identifying an object of interest in at least one frame of the video stream (Para [0030], wherein in FIG. 4, regions, 1 and 2, inherently as identified objects, are grouped. at this time, the motion detector circuit 15 does not know which region is the hand image.); determining a direction associated with the identified object of interest for a set of previous frames of the video stream (Para [0031], wherein in the next frame, if there is a region that has almost the same position and vector direction as region 1, as one exemplary previous frame, the region will succeed the named region 1, as one object); analyzing the direction of the identified object of interest for the set of previous frames to as one object, is still a candidate for the hand image. For every frame, the motion detector circuit 15 checks that each region satisfies the following two conditions:  (1) Did the vector make one rotation clockwise; counterclockwise? as target direction); and causing a graphical element to be positioned within the at least one frame of the video stream based on the target direction of the identified object of interest (Para [0035], wherein in FIG. 8, region 2 is judged as the hand image. Then the motion detector circuit 15 locks on region 2 and follow its motion (FIG. 9). The motion detector circuit 15 lets CPU 16 know that the hand image has been locked and sends its motion information to CPU 16. Controlled by CPU 16, OSD 5 moves the cursor 24, as the graphical element, on the CRT monitor 9 so that the cursor 24 follows the hand motion).
Regarding claim 2, IWAMURA discloses wherein identifying the object of interest comprises: determining pixels within the video stream corresponding to a user's body part (Para [0028], wherein the motion detector circuit 15 compares the current video frame with a previous video frame stored in a RAM 14 and calculates a motion vector for each macro block of the video frame. A macro block size is, for example, 16x16 pixels); identifying a position of the body part (Para [0031], wherein region 2, inherently as identified position, is still a candidate for the hand image, as body part); and determining, as the direction, a direction of the body part based on the identified position (Para [0032]-[0034], wherein 1) Did the vector make one rotation clockwise; counterclockwise? [0033] (2) Did the region return to the start position, as the position, where it used to be? [0034] If a region meets these conditions, the motion detector circuit 15 judges it is the hand image).
as the aggregate direction, (2) Did the region return to the start position where it used to be? If a region meets these conditions, the motion detector circuit 15 judges it is the hand image, as the object of interest).
Regarding claim 4, IWAMURA discloses the method further comprising replacing a portion of the identified object of interest with the graphical element aligned with the direction of the identified object of interest (Para [0025], wherein once the hand image is locked, the TV electronically follows the hand's motion and moves a cursor, inherently as replacing object of interest with cursor, on the TV screen toward the same direction as the hand moves).
Regarding claim 7, IWAMURA discloses the method further comprising detecting movement of the identified object of interest across a plurality of frames of the video stream (Para [0031]-[0032], wherein Region 2 is still a candidate for the hand image. For every frame, as plurality of frames, the motion detector circuit 15 checks that each region satisfies the following two conditions: [0032] (1) Did the vector make one rotation, as movement, clockwise; counterclockwise?).
Regarding claim 8, IWAMURA discloses the method further comprising repositioning the graphical element within the plurality of frames based on the detected as repositioning the graphical element).
Regarding claim 10, IWAMURA discloses a system (Fig. 1) comprising: one; more processors (Fig. 1, CPU 16); and a processor-readable storage device storing processor-executable instructions that, when executed by the one; more processors, cause the one; more processors to perform operations (Para [0041], wherein if the user 20 controls the length of his; her hand movement to be constant, the CPU 16 is programmed to recognize this) comprising: accessing a video stream (Para [0007], wherein the motion detector circuit includes a video camera and calculates a motion vector of each macro block between two adjacent video frames in a video output signal from the video camera.); identifying an object of interest in at least one frame of the video stream (Para [0030], wherein in FIG. 4, regions, 1 and 2, inherently as identified objects, are grouped. at this time, the motion detector circuit 15 does not know which region is the hand image.); determining a direction associated with the identified object of interest for a set of previous frames of the video stream (Para [0031], wherein in the next frame, if there is a region that has almost the same position and vector direction as region 1, as one exemplary previous frame, the region will succeed the named region 1, as one object); analyzing the direction of the identified object of interest for the set of previous frames to identify a target direction of the identified object of interest (Para [0031]-[0032], wherein region 2, as one object, is still a candidate for the hand image. For every frame, the motion detector circuit 15 checks that each region satisfies the following two conditions: (1) Did the vector make one rotation clockwise; as target direction); and causing a graphical element to be positioned within the at least one frame of the video stream based on the target direction of the identified object of interest (Para [0035], wherein in FIG. 8, region 2 is judged as the hand image. Then the motion detector circuit 15 locks on region 2 and follow its motion (FIG. 9). The motion detector circuit 15 lets CPU 16 know that the hand image has been locked and sends its motion information to CPU 16. Controlled by CPU 16, OSD 5 moves the cursor 24, as the graphical element, on the CRT monitor 9 so that the cursor 24 follows the hand motion).
Regarding claim 11, IWAMURA discloses wherein identifying the object of interest comprises: determining pixels within the video stream corresponding to a user's body part (Para [0028], wherein the motion detector circuit 15 compares the current video frame with a previous video frame stored in a RAM 14 and calculates a motion vector for each macro block of the video frame. A macro block size is, for example, 16x16 pixels); identifying a position of the body part (Para [0031], wherein region 2, inherently as identified position, is still a candidate for the hand image, as body part); and determining, as the direction, a direction of the body part based on the identified position (Para [0032]-[0034], wherein 1) Did the vector make one rotation clockwise; counterclockwise? (2) Did the region return to the start position, as the position, where it used to be? If a region meets these conditions, the motion detector circuit 15 judges it is the hand image).
Regarding claim 12, IWAMURA discloses wherein analyzing the direction comprises combining the direction for the set of previous frames to identify an aggregate direction of the identified object of interest (Para [0031]-[0034], wherein as the aggregate direction, (2) Did the region return to the start position where it used to be? If a region meets these conditions, the motion detector circuit 15 judges it is the hand image, as the object of interest).
Regarding claim 13, IWAMURA discloses wherein the operations further comprise replacing a portion of the identified object of interest with the graphical element aligned with the direction of the identified object of interest (Para [0025], wherein once the hand image is locked, the TV electronically follows the hand's motion and moves a cursor, inherently as replacing object of interest with cursor, on the TV screen toward the same direction as the hand moves).
Regarding claim 16, IWAMURA discloses wherein the operations further comprise detecting movement of the identified object of interest across a plurality of frames of the video stream (Para [0031]-[0032], wherein Region 2 is still a candidate for the hand image. For every frame, as plurality of frames, the motion detector circuit 15 checks that each region satisfies the following two conditions: [0032] (1) Did the vector make one rotation, as movement, clockwise; counterclockwise?).
Regarding claim 17, IWAMURA discloses wherein the operations further comprise repositioning the graphical element within the plurality of frames based on the detected movement (Para [0035], wherein controlled by CPU 16, OSD 5 moves the cursor 24 on the CRT monitor 9 so that the cursor 24 follows the hand motion, as repositioning the graphical element)..
inherently as identified objects, are grouped. at this time, the motion detector circuit 15 does not know which region is the hand image.); determining a direction associated with the identified object of interest for a set of previous frames of the video stream (Para [0031], wherein in the next frame, if there is a region that has almost the same position and vector direction as region 1, as one exemplary previous frame, the region will succeed the named region 1, as one object); analyzing the direction of the identified object of interest for the set of previous frames to identify a target direction of the identified object of interest (Para [0031]-[0032], wherein region 2, as one object, is still a candidate for the hand image. For every frame, the motion detector circuit 15 checks that each region satisfies the following two conditions: (1) Did the vector make one rotation clockwise; counterclockwise? as target direction); and causing a graphical element to be positioned within the at least one frame of the video stream based on the target direction of the identified object of interest (Para [0035], wherein in FIG. 8, region 2 is judged as the hand image. Then the motion detector circuit 15 locks on region 2 and as the graphical element, on the CRT monitor 9 so that the cursor 24 follows the hand motion).
Regarding claim 20, IWAMURA discloses wherein identifying the object of interest comprises: determining pixels within the video stream corresponding to a user's body part (Para [0028], wherein the motion detector circuit 15 compares the current video frame with a previous video frame stored in a RAM 14 and calculates a motion vector for each macro block of the video frame. A macro block size is, for example, 16x16 pixels); identifying a position of the body part (Para [0031], wherein region 2, inherently as identified position, is still a candidate for the hand image, as body part); and determining, as the direction, a direction of the body part based on the identified position (Para [0032]-[0034], wherein 1) Did the vector make one rotation clockwise; counterclockwise? (2) Did the region return to the start position, as the position, where it used to be? If a region meets these conditions, the motion detector circuit 15 judges it is the hand image).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over IWAMURA in view of US 2007/0298882 A1 to Marks et al (hereinafter ‘Marks’).
Regarding claim 5 and 14, IWAMURA does not specifically disclose the method further comprising adding the graphical element to a portion of the identified object of interest. Marks discloses adding the graphical element to a portion of the identified object of interest (Para [0044], wherein the user may be able to shoot by different hand gestures, may be able to reload the gun with different gestures, and the different positions; orientations of the user's hand may cause different graphical renderings of the user; gun, as the graphical element, on the display screen when the user is interacting with a particular game program). IWAMURA and Marks are combinable because they both disclose interactive video control using image processing. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the graphical element to a portion of the identified object of interest, of Marks’ method and system with IWAMURA’s in order to enhance the user’s experience to present more reality during game play (Para [0025]).
Regarding claim 6 and 15, IWAMURA does not specifically disclose wherein the graphical element comprises a weapon in a video game, and wherein the weapon is pointed in the direction associated with the identified object of interest. Marks discloses as the graphical element, on the display screen when the user is interacting with a particular game program), and wherein the weapon is pointed in the direction associated with the identified object of interest (Para [0026], wherein to achieve accurate pointing direction of the object 124, which in this case and for example purposes is a gun, the person 112 will hold the object 124 with his; her hand 122. The hand 122 will be directionally pointed toward the display screen 110). ). IWAMURA and Marks are combinable because they both disclose interactive video control using image processing. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the graphical element comprises a weapon in a video game, of Marks’ method and system with IWAMURA’s in order to enhance the user’s experience to present more reality during game play (Para [0025]).

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art; the prior art of record specifically, IWAMURA and Marks, does not disclose:
dynamically modifying a histogram threshold for identifying pixels as corresponding to the identified object of interest, of claims 9 and 18 combined with other features and elements of the claims.

Contact Information
Any inquiry concerning this communication; earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application; proceeding is assigned is 571-273-8300.
Information regarding the status of published; unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662